 

PLAN OF CONVERSION

 

THE SPENDSMART PAYMENTS COMPANY, a Colorado corporation,

 

INTO

 

THE SPENDSMART PAYMENTS COMPANY, a Delaware corporation

 

This PLAN OF CONVERSION (this "Plan"), dated as of June 16, 2014 and effective
as of June 20, 2014, is hereby adopted and approved by The SpendSmart Payments
Company, a Colorado corporation (“SpendSmart–Colorado”), in order to set forth
the terms,  conditions and procedures governing the conversion of
SpendSmart-Colorado into a Delaware corporation pursuant to Sections 7-90-201
and 7-90-202 of the Colorado Business Corporations Act (as amended, the “CBCA”)
and Section 265 of the Delaware General Corporation Law (as amended, the
“DGCL”).

 

WHEREAS, SpendSmart-Colorado's board of directors has approved the Conversion
(as defined below) and recommended the same to SpendSmart-Colorado's
shareholders, and such shareholders have approved the Conversion, all in
accordance with the CBCA and DGCL.

 

NOW, THEREFORE, SpendSmart-Colorado does hereby adopt this Plan to effectuate
the conversion of SpendSmart-Colorado into a Delaware corporation as follows:

 

1.          Conversion; Effect of Conversion. Upon and subject to the terms and
conditions of this Plan and pursuant to the relevant provisions of the CBCA and
the DGCL, including, without limitation, Sections 7-90-201 and 7-90-202 of the
CBCA and Section 265 of the DGCL, SpendSmart-Colorado shall convert (referred to
herein as the “Conversion”) into a Delaware corporation named “The SpendSmart
Payments Company” (referred to herein as “SpendSmart-Delaware”) at the Effective
Time (as defined below). SpendSmart-Delaware shall thereafter be subject to all
of the provisions of the DGCL, except that notwithstanding Section 106 of the
DGCL, the existence of SpendSmart-Delaware shall be deemed to have commenced on
the date SpendSmart-Colorado commenced its existence in Colorado. Following the
Conversion, SpendSmart-Delaware shall, for all purposes of the laws of the State
of Delaware, be deemed to be the same entity as SpendSmart-Colorado. Upon the
Effective Time, all of the rights, privileges and powers of SpendSmart-Colorado,
and all property, real, personal and mixed, and all debts due to
SpendSmart-Colorado, as well as all other things and causes of action belonging
to SpendSmart-Colorado, shall remain vested in SpendSmart-Delaware and shall be
the property of SpendSmart-Delaware and the title to any real property vested by
deed or otherwise in SpendSmart-Colorado shall not revert or be in any way
impaired, but all rights of creditors and all liens upon any property of
SpendSmart-Colorado shall be preserved unimpaired, and all debts, liabilities
and duties of SpendSmart-Colorado shall remain attached to SpendSmart-Delaware
and may be enforced against it to the same extent as if said debts, liabilities
and duties had originally been incurred or contracted by it in its capacity as a
Delaware corporation. The rights, privileges, powers and interests in property
of SpendSmart-Colorado, as well as the debts, liabilities and duties of
SpendSmart-Colorado, shall not be deemed, as a consequence of the Conversion, to
have been transferred to, but shall remain vested in, SpendSmart-Delaware for
any purpose of the laws of the State of Delaware. The Conversion shall not be
deemed to affect any obligations or liabilities of SpendSmart-Colorado incurred
prior to the Effective Time or the personal liability of any person incurred
prior thereto. SpendSmart-Colorado shall not be required to wind up its affairs
or pay its liabilities and distribute its assets, and the Conversion shall not
be deemed to constitute a dissolution of SpendSmart-Colorado and shall
constitute a continuation of the existence of SpendSmart-Colorado in the form of
a Delaware corporation. SpendSmart-Colorado is the same entity as
SpendSmart-Delaware.

 

 

 

 

2.         Certificate of Conversion; SpendSmart-Delaware Charter Documents;
Effective Time.  The Conversion shall be effected by the filing with the
Secretary of State of the State of Colorado of a duly executed Statement of
Conversion meeting the requirements of Section 7-90-201 of the CBCA (the
“Colorado Statement of Conversion”) and the filing with the Secretary of State
of the State of Delaware of: (a) a duly executed Certificate of Conversion
meeting the requirements of Section 265 of the DGCL (the “Delaware Certificate
of Conversion”), and (b) a Certificate of Incorporation of "The SpendSmart
Payments Company”, substantially in the form of Exhibit A attached hereto (the
"Certificate of Incorporation"). Subject to the foregoing, the Conversion shall
be effective upon the filing of (i) the Colorado Conversion with the Secretary
of State of Colorado and (ii) the Delaware Certificate of Conversion and the
Certificate of Incorporation with the Secretary of State of Delaware (the
“Effective Time”).

 

3.         Governance and Other Matters Related to SpendSmart-Delaware.

 

(a)          Bylaws. The Board of Directors of SpendSmart-Delaware intend to
adopt Bylaws for SpendSmart-Delaware (the "Bylaws"). 

 

(b)          Directors and Officers. The officers and directors of
SpendSmart-Delaware immediately after the Effective Time shall be the officers
and directors of SpendSmart-Colorado immediately prior to the Effective Time.
SpendSmart-Colorado and, after the Effective Time, SpendSmart-Delaware and its
Board of Directors, shall take any necessary actions to cause each of such
individuals to be appointed as an officer and/or director, if necessary, of
SpendSmart-Delaware, or to confirm such appointments. 

 

4.         Effect of the Conversion on the Capital Stock of SpendSmart-Colorado.
Subject to the terms and conditions of this Plan, at the Effective Time,
automatically by virtue of the Conversion and without any further action on the
part of SpendSmart-Colorado, SpendSmart-Delaware or any capital stock holder
thereof, the capital stock of SpendSmart-Colorado, whether common stock or
preferred stock (the “Colorado Capital Stock Stock”), shall be converted as
follows: 

 

(a)          Conversion of SpendSmart-Colorado Common Stock. Each issued and
outstanding share of Colorado Capital Stock shall automatically, without the
surrender of stock certificates or any further action on the part of the holder
or the payment of any additional consideration, be converted into one (1)
validly issued, fully paid and nonassessable share of common stock or preferred
stock, as applicable, of SpendSmart-Delaware (the “Delaware Capital Stock”).
SpendSmart-Delaware shall not issue fractional shares with respect to the
Conversion.  Following the Effective Time, all Colorado Capital Stock shall no
longer be outstanding and shall automatically be canceled and retired and shall
cease to exist, and each holder of Colorado Capital Stock immediately prior to
the Effective Time shall cease to have any rights with respect thereto. 

 

(b)          Certificates. At and after the Effective Time, all of the
outstanding certificates which immediately prior thereto represented shares of
Colorado Capital Stock or options, warrants, convertible debentures, preferred
stock or other securities of SpendSmart-Colorado shall be deemed for all
purposes to evidence ownership of and to represent shares of Delaware Capital
Stock, or options, warrants, convertible debentures, preferred stock or other
securities of SpendSmart-Delaware, as the case may be, into which the shares of
Colorado Capital Stock, or options, warrants, convertible debentures or other
securities of SpendSmart-Colorado represented by such certificates have been
converted as herein provided and shall be so registered on the books and records
of SpendSmart-Delaware or its transfer agent. Each holder of record of a stock
certificate of Colorado Common Stock shall surrender such certificate or
certificates to SpendSmart-Delaware or its transfer agent and, upon such
surrender, receive in exchange therefor a new certificate or certificates
evidencing and representing the number of shares of Delaware Capital Stock to
which such holder is entitled. Notwithstanding the foregoing, the registered
owner of any such outstanding certificate shall, until such certificate shall
have been surrendered for transfer or otherwise exchanged, have and be entitled
to exercise any voting and other rights with respect to, and to receive any
dividends and other distributions upon, the shares of Delaware Capital Stock, or
options, warrants, purchase rights or other securities of SpendSmart-Delaware,
if any, as the case may be, evidenced by such outstanding certificate, as above
provided.

 

 

 

 

5.          Filings, Licenses, Permits, Titled Property, Etc. As necessary,
following the Effective Time, SpendSmart-Delaware shall apply for new tax
identification numbers, qualifications to conduct business (including as a
foreign corporation), licenses, permits and similar authorizations on its behalf
and in its own name in connection with the Conversion. As required or
appropriate, following the Effective Time, all real, personal or intangible
property of SpendSmart-Colorado which was titled or registered in the name of
SpendSmart-Colorado shall be re-titled or re-registered, as applicable, in the
name of SpendSmart-Delaware by appropriate filings and/or notices to the
appropriate parties (including, without limitation, any applicable governmental
agencies). 

 

6.          Further Assurances. If, at any time after the Effective Time,
SpendSmart-Delaware shall determine or be advised that any deeds, bills of sale,
assignments, agreements, documents or assurances or any other acts or things are
necessary, desirable or proper, consistent with the terms of this Plan, (a) to
vest, perfect or confirm, of record or otherwise, in SpendSmart-Delaware its
right, title or interest in, to or under any of the rights, privileges,
immunities, powers, purposes, franchises, properties or assets of
SpendSmart-Colorado, or (b) to otherwise carry out the purposes of this Plan,
SpendSmart-Delaware and its proper officers and directors (or their designees),
are hereby authorized to solicit in the name of SpendSmart-Colorado any
third-party consents or other documents required to be delivered by any
third-party, to execute and deliver, in the name and on behalf of
SpendSmart-Colorado all such deeds, bills of sale, assignments, agreements,
documents and assurances and do, in the name and on behalf of
SpendSmart-Colorado, all such other acts and things necessary, desirable or
proper to vest, perfect or confirm its right, title or interest in, to or under
any of the rights, privileges, immunities, powers, purposes, franchises,
properties or assets of SpendSmart-Colorado and otherwise to carry out the
purposes of this Plan and the Conversion. 

 

7.          Implementation and Interpretation; Termination and Amendment. This
Plan shall be implemented and interpreted, prior to the Effective Time, by the
Board of Directors of SpendSmart-Colorado and, following the Effective Time, by
the Board of Directors of SpendSmart-Delaware, (a) each of which shall have full
power and authority to delegate and assign any matters covered hereunder to any
other party(ies), including,  without limitation, any officers of
SpendSmart-Colorado or SpendSmart-Delaware, as the case may be, and (b) the
interpretations and decisions of which shall be final, binding, and conclusive
on all parties. The Board of Directors of SpendSmart-Colorado or the Board of
Directors of SpendSmart-Delaware, as applicable, at any time and from time to
time, may terminate, amend or modify this Plan. 

 

8.          Third Party Beneficiaries. This Plan shall not confer any rights or
remedies upon any person or entity other than as expressly provided herein. 

 

9.          Severability. Whenever possible, each provision of this Plan will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Plan is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this Plan. 

 

10.        Governing Law. This Plan shall be construed in accordance with and
governed by the laws of the State of New York, without regard to the conflict of
laws provisions thereof.

 

 

 

 

IN WITNESS WHEREOF, The SpendSmart Payments Company has caused this Plan to be
executed by its duly authorized representative as of the date first stated
above.

 

The SpendSmart Payments Company, a Colorado corporation

 

By:     Name:     Title:    

 

The SpendSmart Payments Company, a Delaware corporation

 

By:     Name:     Title:    

 

 

 

